Judgment as to Genevieve I. Johnston reversed on the law and facts, without costs of this appeal to any party, and a new trial granted. Memorandum: The verdict of the jury is against the weight of evidence. All concur, except Henry and Del Vecehio, JJ., who dissent and vote for affirmance. See memorandum filed in Johnston v. O’Bryant (25 A D 2d 949) decided herewith. (Appeal from judgment of Erie Trial Term for plaintiffs in an automobile negligence action.)
Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecehio, JJ.